TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00096-CV




                                In re Israel Montoya Martinez




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


               Relator Israel Montoya Martinez, an inmate in the Comal County Jail, has filed

another pro se original petition for writ of habeas corpus. See Tex. R. App. P. 52.1. We only

have appellate, not original, habeas corpus jurisdiction in criminal matters. See Tex. Gov't Code

§ 22.221(d); Tex. Gov't Code § 22.221(d); see also In re Martinez, No. 03-22-00049-CV,

2022 WL 495045, at *1 (Tex. App.—Austin Feb. 18, 2022, orig. proceeding). Accordingly, we

dismiss relator’s application for writ of habeas corpus for want of jurisdiction. See Tex. R. App.

P. 52.8(a).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Triana

Filed: March 16, 2022